Citation Nr: 1533746	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 13-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with a depressive disorder.

2. Entitlement to a total rating due individual unemployability caused by a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, M. Z., and R. B.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971. He had service in the Republic of Vietnam from October 1969 to October 1970. His awards and decorations included the Combat Infantryman's Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the RO. 

In May 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. 


FINDINGS OF FACT

1. The Veteran's PTSD with a depressive disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

2. With resolution of the doubt in his favor, the Veteran's PTSD with depressive disorder precludes employment. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating have been met for PTSD with a depressive disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for PTSD with a depressive disorder. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the record, the Board finds that VA has met that duty.

Following the receipt of the Veteran's claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain. In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, it would consider evidence showing 1) the nature and symptoms of the condition, 2) the severity and duration of the symptoms, and 3) the impact of the condition and symptoms on the Veteran's employment. 38 U.S.C.A. § 5103(a). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's records reflecting his treatment at or through the Seattle VA Medical Center and the Vet Center. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's May 2015 hearing, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

The Veteran seeks entitlement to an increased rating for his service-connected PTSD with a depressive disorder. Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014). See Hart, supra. 

PTSD with a depressive disorder is rated in accordance with the provisions of the VA's General Formula for Rating Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for PTSD when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale. That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996). The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2014). 

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. Id.; see Carpenter v. Brown, 240, 242 (1995). 

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)). 

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001). The Board must identify the symptoms associated with the Veteran's PTSD with a depressive disorder and focus on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment. The symptoms listed in the General Rating Formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders. The revisions replaced outdated references in earlier editions of DSM with revisions in the recently updated Fifth Edition (DSM-5). Such revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014. The Secretary of the VA does not intend for the revisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction. Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The VA treatment records, dated from August 2010 through January 2011; the Vet Center records, dated from September 2010 to April 2015, and the report of the VA examinations in December 2010 and June 2014 show that the Veteran's PTSD with a depressive disorder is characterized, primarily, by sleep impairment marked by nightmares; startle reaction; a disheveled appearance; intrusive thoughts; avoidance behavior; a constricted affect; anxiety; a depressed mood; decreased motivation; impaired concentration; and social isolation. In addition, the Veteran demonstrates obsessional rituals associated with combat, such as regularly checking the perimeter of his property and installing warning bells on his gates and doors. The evidence further shows that he has difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including those at work or in a work-like setting. 

The Veteran has been employed for many years at a local tavern, which seems incongruous with social isolation. However, he states that he only works part-time, that he works late at night, and that he keeps his distance from the patrons, interacting only so far as to serve beer and wine. He does not engage in conversation or social interaction. In addition, he regularly repairs, alone, to an isolated cabin which has no electricity or running water. His only companions are his dogs. Thus, although bartending is generally not a solitary occupation, the evidence shows that in most areas of his life, he is detached from others. 

The Board finds that the foregoing symptoms are similar to many of those contemplated by the 70 percent disability rating. In particular, the General Rating Formula lists, inter alia, obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id. Further, the 70 percent rating criteria contemplates deficiencies in "most areas," including work, family relations, judgment, thinking, or mood, due to the symptoms listed for that rating level, as well as others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Such severity is, generally, reflected in the GAF scores assigned by the Veteran's mental health care providers. Although the December 2010 VA examiner assigned a GAF of 65 (associated with moderate impairment), the treating VA and Vet Center providers assigned GAF's between 41 and 50, indicative of serious impairment. 

In light of the foregoing symptoms and the frequency, severity, and duration of those symptoms, the Board concludes that the Veteran's level of impairment due to PTSD with a depressive disorder is more closely analogous to that contemplated by a 70 percent rating. Id. At the very least, there is an approximate balance of evidence both for and against the claim that an increased rating is warranted for the Veteran's PTSD with a depressive disorder. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3. 

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) . TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2013). The Veteran's ratings for his service-connected disabilities have met the threshold criteria for consideration of a TDIU for the entire appeal period. 38 C.F.R. §§ 4.16(a) .

The Veteran's part-time employment is both marginal and appears to be by understanding of his disorder by the employer. The testimony of the Veteran's counselors at the hearing, coupled with the undersigned's observations of the Veteran's hearings compels the conclusion that the Veteran is unemployable due to service-connected PTSD and a depressive disorder. 

A TDIU is therefore granted. 


ORDER

A 70 percent rating for PTSD and a depressive disorder is granted.

TDIU is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


